  Case 19-40198       Doc 10     Filed 02/11/19 Entered 02/11/19 11:50:48               Desc Main
                                   Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
In re:                         )
RENZO MEJIA,                   )              CHAPTER 7
DEBTOR.                        )              CASE NUMBER 19-40198
______________________________)

                             DEBTOR’S MOTION TO DISMISS

       Now comes the debtor and requests that this Honorable Court order the above captioned
action be dismissed. In support of this motion the debtor states:
   1. The within action was filed on February 7, 2019, as a skeleton petition. The debtor was
       anxious to file on an emergency basis because a hearing was scheduled on that day in
       Shamrock Finance v. Mejia, Essex County Superior Court, case number 1977CV119 on
       plaintiff’s motion for a real estate attachment.
   2. Debtor’s intention in filing was to put the stay in effect before that hearing.
   3. Several days before filing Counsel checked PACER for an earlier case he was aware
       debtor had filed. That case was filed on February 8, 2011.
   4. Due to the rushed nature of the present filing counsel neglected to follow his regular
       procedure by rechecking the date of the earlier case before filing this petition.
   5. Today as he was preparing the completion papers for the case counsel rechecked the date
       of the prior case and realized he had filed a day or two early.
   6. Counsel was unaware of the fact that the petition was filed one day before the expiration
       of the 8 year lookback period when he filed the skeleton petition. Counsel is now aware
       that he foreclosed Shamrock from a hearing on its motion for a real estate attachment.
       Counsel did not file with the purpose of doing so frivolously, but in error. Further, that
       attachment, if it had issued, would have been avoidable in the chapter 7 case, so it is
       counsel’s contention that Shamrock was not prejudiced by his error.
   7. Regardless, in an effort to be as transparent as possible counsel is disclosing and
       explaining his error in detail for the Court and serving Shamrock with a copy of this
       motion.
   8. Counsel apologizes to the Court, the Chapter 7 Trustee and any creditor effected for his
       error.
      Case 19-40198       Doc 10     Filed 02/11/19 Entered 02/11/19 11:50:48             Desc Main
                                       Document     Page 2 of 2


       9. Counsel is of the understanding that the debtor intends to refile as soon as possible.
           Because the period of this case may toll the eight year deadline, counsel will advise his
           client to wait until early next week to refile. Mr. Mejia is aware of the requirement that a
           motion to extend the stay will be required due to the serial nature of any second filing.


           WHEREFORE, the Debtor respectfully requests that this Court enter an order dismissing
this case without prejudice to his refiling shortly and grant such other and further relief as may be
just and proper.

   Debtor,
   by his attorney,


   __________________________
   Daniel Gindes, BBO# 557499
   18 Auburndale Road
   Marblehead MA 01945
   (781) 929-0003

   Dated: February 11, 2019
                                        CERTIFICATE OF SERVICE

           I, Daniel Gindes, do hereby state that on February 11, 2019, I served a copy of the
    within by filing same with the with the Court’s ECF system to:

   Richard King USTPRegion01.WO.ECF@USDOJ.GOV

   Anne J. White whitetrustee@demeollp.com, MA23@ecfcbis.com

   And by regular US mail, to:

   James J. McNulty
   40 Court Street
   Suite 1150
   Boston MA 02108



   __________________________
        Daniel Gindes
